November 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           STAFFORD MUNICIPAL SCHOOL DISTRICT, Appellant

NO. 14-13-00882-CV                          V.

             THE HANOVER INSURANCE COMPANY, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, The Hanover
Insurance Company, signed September 20, 2013, was heard on the transcript of the
record. We have inspected the record and find error. We therefore order the
judgment of the court below REVERSED and we RENDER judgment granting
the plea to the jurisdiction filed by appellant, Stafford Municipal School District,
and dismissing with prejudice the claims of appellee, The Hanover Insurance
Company.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, The Hanover Insurance Company.

      We further order this decision certified below for observance.